—Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered March 18, 1992, which dismissed plaintiff’s complaint and granted judgment to *391the third-party defendant, and declared that the third-party defendant is the bona fide mortgagee and holder of the mortgage dated December 17, 1986 for the real property known as 551 W. 172nd Street, unanimously affirmed, with costs.
Plaintiff brought this action to foreclose upon a mortgage on real property based upon the mortgagee’s assignment of the mortgage and bond or note to plaintiff pursuant to an assignment agreement dated December 17, 1986. The assignment states upon its face that it is to secure the mortgagee’s indebtedness to plaintiff for the sum of $41,000, and there is no dispute that the underlying debt was paid with interest and that plaintiff’s former principals had executed and acknowledged a reassignment of the mortgage to the third-party defendant mortgagee. Both the principal of the mortgagee and the attorney who facilitated the transaction have asserted that delivery of the reassignment was intended and did take place, and neither the fact that there were other outstanding debts between plaintiff corporation and the mortgagee’s principal, which do not appear upon the face of the assignment, nor the fact that plaintiff’s present principal has located an original copy of the reassignment, are sufficient to demonstrate that plaintiff has a viable interest in the mortgage and bond upon which it seeks to foreclose, which documents it does not claim are currently in its possession. On this motion for summary judgment, therefore, the IAS Court properly searched the record and granted judgment in favor of the third-party defendant. Concur — Sullivan, J. P., Carro, Rosenberger and Wallach, JJ.